Exhibit 10.2 WARRANT EXTENSION AGREEMENT THIS WARRANT EXTENSION AGREEMENT (the “Extension Agreement”) is dated as of March 8, 2010, by and between Prevention Insurance.com, a Nevada corporation, with a principal address at 110 East 59th Street, 29th Floor, New York, NY 10022(the “Company”) and Scott Goldsmith, an individual with an address at 2777 S. Maryland Pkwy., Las Vegas, NV 89109 (“Goldsmith”). RECITAL WHEREAS, Paragon Capital LP, a Delaware limited partnership (“Paragon”), was the holder of a warrant to purchase up to 10,000,000 shares of the common stock, par value $0.001 per share (the “Common Stock”) of the Company, in the form attached hereto as Exhibit A (the “Warrant”), capitalized terms not otherwise defined herein having their respective meanings as set forth in the Warrant; and WHEREAS, in accordance with the terms and conditions of the Warrant and pursuant to the terms and conditions of that certain agreement by and between the Company, Goldsmith and Paragon, dated March 8, 2010, in the form attached hereto as Exhibit B (the “Agreement”), Paragon has sold, transferred and assigned the Warrant to Goldsmith; and WHEREAS, in accordance with the terms of the Agreement the Company has agreed to extend the Expiration Date of the Warrant by an additional two years. AGREEMENT NOW, THEREFORE, for and in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt, adequacy and legal sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.The Expiration Date is extended from three years from April 30, 2008 (the “Closing Date”) to five years after the Closing Date or, if such date falls on a day other than a Business Day or on which trading does not take place on the Principal Market (a "Holiday"), the next date that is not a Holiday. 2.Section 9 of the Warrant shall be amended so that notice that is required to be given under the Warrant shall be delivered in writing to the parties as follows: If to the Company: Prevention Insurance.com c/o Paragon Capital LP 110 East 59th Street 29th Floor New York, 10022 If to Goldsmith: Scott Goldsmith 2777 S. Maryland Pkwy. Las Vegas, NV 89109 All other provisions of Section 9 of the Warrant shall remain unchanged. 3.This Extension Agreement shall be binding upon and inure to the benefit of the parties, their successors and assigns. This Extension Agreement and the rights hereunder are personal to the parties and shall not be transferred, assigned, sublicensed, pledged or otherwise encumbered by either party, whether voluntarily, involuntarily, by operation of law or otherwise. 4.In the event that one or more of the provisions contained in this Extension Agreement shall for any reason be held unenforceable, such unenforceability shall not affect any other provision of this Extension Agreement, but this Extension Agreement shall then be construed as if such unenforceable provision or provisions had never been contained herein.This Extension Agreement shall be governed under the laws of the State of New York, without reference to choice of laws or rules. 5.In all other respects, the Warrant shall remain unchanged and in full force and effect. This Extension Agreement may be executed in any number of counterparts, each of which shall be deemed to be an original hereof, but all of which together shall constitute one and the same instrument. IN WITNESS WHEREOF, the parties hereto have caused this Extension Agreement to be executed as of the date first written above. PREVENTION INSURANCE.COM By: /s/Alan P. Donenfeld Alan P. Donenfeld Chief Executive Officer By: /s/ Scott Goldsmith Scott Goldsmith Exhibit A Form of Warrant Exhibit A to Warrant Extension EXHIBIT 1 NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. PREVENTION INSURANCE.COM Warrant to Purchase Common Stock Warrant No.: A-1 Number of Shares of Common Stock: 10,000,000 Date of Issuance: April 30, 2008 PREVENTION INSURANCE.COM, a Nevada corporation (the "Company"), hereby certifies that, for $10,000, the receipt and sufficiency of which are hereby acknowledged, Paragon Capital LP and/or its affiliates and/or designees, the registered holder hereof or its permitted assigns (the "Holder"), is entitled, subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as defined below) then in effect, upon surrender of this Warrant, to purchase Common Stock (including any warrants to Purchase Common Stock issued in exchange, transfer or replacement hereof, the "Warrant"), at any time or times on or after the date hereof, but not after 11:59 p.m., New York time, on the Expiration Date (as defined below), 10,000,000 fully paid nonassessable shares of Common Stock (as defined below) (the "Warrant Shares"). Except as otherwise defined herein, capitalized terms in this Warrant shall have the meanings set forth in Section 17. This Warrant is the Warrant to purchase Common Stock issued pursuant to a Consulting Agreement dated as of April 30, 2008 (the "Closing Date"), by and between the Company and the Holder (the "Agreement"). Section 1. Exercise of Warrant. (a) Mechanics of Exercise. Subject to the terms and conditions hereof (including, without limitation, the limitations set forth in Section 1(f)), this Warrant may be exercised by the Holder on any day on or after the date hereof, in whole or in part, by (i) delivery of a written notice, in the form attached hereto as Exhibit A (the "Exercise Notice"), of the Holder's election to exercise this Warrant and (ii) (A) payment to the Company of anamount equal to the applicable Exercise Price multiplied by the number of Warrant Shares as to which this Warrant is being exercised (the "Aggregate Exercise Price") in cash or wire transfer of immediately available funds or (B) by notifying the Company that this Warrant is being exercised pursuant to a Cashless Exercise (as defined in Section 1(d)). The Holder shall not be required to deliver the original Warrant in order to effect an exercise hereunder. Execution and delivery of the Exercise Notice with respect to less than all of the Warrant Shares shall have the same effect as cancellation of the original Warrant and issuance of a new Warrant evidencing the right to purchase the remaining number of Warrant Shares. On or before the first Business Day following the date on which the Company has received each of the Exercise Notice and the Aggregate Exercise Price (or notice of a Cashless Exercise) (the "Exercise Delivery Documents"), the Company shall transmit an acknowledgment of confirmation of receipt of the Exercise Delivery Documents to the Holder and the Company's transfer agent (the "Transfer Agent"). On or before the third Business Day following the date on which the Company has received all of the Exercise Delivery Documents, the Company shall (X) issue and deliver to the address specified in the Exercise Notice, a certificate, registered in the name of the holder of this Warrant or its designee, for the number of shares of Common Stock to which the holder of this Warrant is entitled pursuant to such exercise, or (Y) provided that the Transfer Agent is participating in the Depository Trust Company ("DTC") Fast Automated Securities Transfer Program, upon the request of the Holder, credit such aggregate number of shares of Common Stock to which the Holder is entitled pursuant to such exercise to the Holder's or its designee's balance account with DTC through its Deposit Withdrawal Agent Commission system.
